DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s election and remarks filed on 4/21/2022 have been received. Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 4/21/2022 is acknowledged.
Claims 1-20 are pending. Claims 8-20 are withdrawn from consideration. Claims 1-7 are rejected. 

Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/21/2022.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. MPEP 608.01. On page, 9, paragraph 0028, the specification states, “Manual of Veterinary Medicine that can be found at https://www.merckvetmanual.com/digestive-system/hepatic-disease-in-small-animals/caninechronic-hepatitis”. Correction is required. 
Claim Objections
Claim 1 is objected to because the “iu” in each of the “iu/kg” units should be capitalized (i.e., IU/kg). Appropriate correction is required. 

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b)/ pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because the meaning of the phrase “pet food composition comprising: a naturally occurring copper concentration from about 7.3 ppm to about 25.0 ppm” is not clear. It is not clear whether the pet food comprises from about 7.3 ppm to about 25.0 ppm copper or whether an ingredient added to the pet food comprises from about 7.3 ppm to about 25.0 ppm copper. 
Claim 1 is indefinite because the meaning of the phrase “naturally occurring copper” is not clear. The difference between “naturally occurring copper” and copper that is something other than “naturally occurring copper” is not clear. In other words, copper is copper. It is not clear how the “naturally occurring copper” differs from “copper”. 
Claim 2 is indefinite because the meaning of the phrase “the vitamins and minerals include substantially no sulfate ions” is not clear. Substantially means “for the most part; essentially”. It is not clear whether the claim requires some amount of sulfate ions or whether the claim encompasses a range of zero to some non-zero amount of sulfate ions. 
Claim 4 is indefinite because the meaning of the phrase “wherein the copper concentration includes substantially no copper sulfate and/or copper proteinate” is not clear. It is not clear whether the pet food comprises copper proteinate and substantially no copper sulfate; whether the pet food comprises copper proteinate or substantially no copper sulfate; whether the pet food comprises substantially no copper proteinate and/or substantially no copper sulfate. 
Claim 4 is indefinite because the meaning of the phrase “wherein the copper concentration includes substantially no copper sulfate and/or copper proteinate” is not clear. Substantially means “for the most part; essentially”. It is not clear whether the claim requires some amount of copper sulfate and/or copper proteinate or whether the claim encompasses a range of zero to some non-zero amount of copper sulfate and/or copper proteinate. 
Claim 7 is indefinite because the meaning of the phrase “the pet food composition includes substantially no beef, milk, and wheat” is not clear. It is not clear whether the pet food comprises milk, wheat, and substantially no beef; or whether the pet food comprises substantially no beef, substantially no milk, and substantially no wheat. 
Claim 7 is indefinite because the meaning of the phrase “the pet food composition includes substantially no beef, milk, and wheat” is not clear. Substantially means “for the most part; essentially”. It is not clear whether the claim requires some amount of beef, milk, and wheat; or whether the claim encompasses a range of zero to some non-zero amount beef, milk, and wheat. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Swenson, US 2008/0233244 A1; in view of Avila et al., WO 2018/125539 A1; and Axelrod, US 2007/0098840 A1; as evidenced by Poddar et al., US 2013/0287898 A1; as evidenced by Carrots, raw, FoodData Central. 
Regarding claim 1: 
Claim Interpretation
The claims are drawn to a final product, i.e., pet food. The “naturally occurring copper concentration from about 7.3 ppm to about 25.0 ppm” is an intermediate product (commonly called an ingredient) used to make the claimed “pet food”. As an analogy, a baked cake is made from flour and eggs. Flour is a powder. However, the cake is not flour. The cake is not eggs. Instead, flour and eggs are intermediate products that change form losing their separate ingredient identities when baked to form the cake. In the present case, the ingredient (naturally occurring copper concentration from about 7.3 ppm to about 25.0 ppm) loses its identity as an ingredient when combined with the other ingredients to form the claimed “pet food”. As such, the claim is interpreted as a pet food comprising copper in a concentration from about 7.3 ppm to about 25.0 ppm. 
Prior art
Swenson discloses a pet food composition (companion animal food, para 0006). Swenson discloses the composition comprises copper (para 0091), omega-6 fatty acid (para 0094), omega-3 fatty acid (para 0094), zinc (para 0091), vitamin E (para 0090), and vitamin B6 (para 0090). 
Copper concentration from about 7.3 ppm to about 25.0 ppm
Swenson discloses the animal composition will be formulated to meet the requirements of a companion animal (para 0099). 
Swenson suggest a range of copper from 7.3 ppm to 250 ppm. Swenson discloses 7.3 ppm (7.3 mg/kg) is the minimum required amount of copper for growth and reproduction (p. 11, Table, AAFCO Dog Food Nutrient Profiles). Swenson discloses 250.0 ppm (250.0 mg/kg) is the maximum amount of copper (p. 11, Table, AAFCO Dog Food Nutrient Profiles). 
Swenson suggest a range of copper of greater than 5 ppm and greater than 15 ppm. Swenson discloses 5.0 ppm (5.0 mg/kg) and 15 ppm (5.0 mg/kg) is the minimum required amount of copper for growth and reproduction (p. 12, Table, AAFCO Cat Food Nutrient Profiles). 
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Copper is an element that naturally occurs. As such, Swenson is encompassed within the breadth of the recited “naturally occurring copper”. 

an omega-6 fatty acid and an omega-3 fatty acid wherein the omega-6 fatty acid to omega-3 fatty acid ratio is from about 5:1 to about 10:1
Swenson discloses the composition comprises omega-6 fatty acid and omega-3 fatty acid (para 0094). Swenson discloses the animal composition will be formulated to meet the requirements of a companion animal (para 0099). Swenson discloses dog and cat food formulations are generally formulated to meet the nutritional requirements established by the Association of American Feed Control Officials (AAFCO, para 0099). 
Swenson does not disclose the omega-6 fatty acid to omega-3 fatty acid ratio is from about 5:1 to about 10:1. 
Avila is drawn to pet food with a certain omega-3 and omega-6 polyunsaturated fatty acids (para 0005). Avila discloses pets including cats and dogs (para 0043). Avila discloses the ratio of total omega-6 to total omega-3 fatty acids in the composition range from about 2:1 to 8:1; from about 3:1 to about 7.5:1; from about 4:1 to about 7:1, and from about 4.5:1 to about 6.5:1 (para 0076). Avila discloses the compositions are formulated with nutrients and ingredients such as those disclosed herein as well as others suitable for animal feed compositions, and recommended amounts thereof, may be found, for example, in the Official Publication of the Associate of American Feed Control Officials ("AAFCO"), Inc., Nutrient Requirements of Dogs and Cats (para 0073). Avila discloses the ratio of total omega-6 to total omega-3 fatty acids provides benefits including lowering the specific gravity of urine and the COTT value (para 0006), improving the pet’s hydration level (para 0010), and is palatable and nutritionally complete (para 0011). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a nutritionally complete pet food comprising omega-6 fatty acid and omega-3 fatty acids, as taught in Swenson, wherein the nutritionally complete pet food comprises omega-6 fatty acid and omega-3 fatty acids in a ratio from about 2:1 to 8:1, as taught in Avila, to obtain a pet food composition comprising an omega-6 fatty acid and an omega-3 fatty acid wherein the omega-6 fatty acid to omega-3 fatty acid ratio is from about 2:1 to 8:1. One of ordinary skill in the art at the time the invention was filed would have been motivated to provide the pet food with omega-6 fatty acid and an omega-3 fatty acid wherein the omega-6 fatty acid to omega-3 fatty acid ratio is from about 2:1 to 8:1 because the ratio of total omega-6 to total omega-3 fatty acids provides benefits including lowering the specific gravity of urine and the COTT value (Avila, para 0006), improving the pet’s hydration level (Avila, para 0010), and is palatable and nutritionally complete (Avila, para 0011). 

at least one mineral including a zinc oxide concentration from about 150 mg/kg to about 1000 mg/kg
Swenson suggest a range of zinc from 120 ppm to 1,000 ppm. Swenson discloses 120.0 ppm (120.0 mg/kg) is the minimum required amount of zinc for growth and reproduction (p. 11, Table, AAFCO Dog Food Nutrient Profiles). Swenson discloses 1000.0 ppm (1000.0 mg/kg) is the maximum amount of zinc (p. 11, Table, AAFCO Dog Food Nutrient Profiles). 
Swenson suggest a range of zinc from 75 ppm to 2,000 ppm. Swenson discloses 75.0 ppm (75.0 mg/kg) is the minimum required amount of zinc for growth and reproduction (p. 12, Table, AAFCO Cat Food Nutrient Profiles). Swenson discloses 2000.0 ppm (2000.0 mg/kg) is the maximum amount of zinc (p. 12, Table, AAFCO Cat Food Nutrient Profiles). 
Swenson does not disclose the zinc is zinc oxide. 
Axelrod is drawn to pet food (para 0004). Axelrod discloses the food contains a mineral source of zinc, which may be zinc oxide (para 0013). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the undisclosed form of zinc, as taught in Swenson, wherein the zinc is provided by zinc oxide, as taught in Axelrod, to obtain a pet food comprising a range of zinc from 120 ppm to 1,000 ppm wherein the zinc is provided from zinc oxide. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of providing a mineral source of zinc wherein the mineral source is zinc oxide. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B. Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention to provide zinc, as taught in Swenson, that is in the form of zinc oxide, as taught in Axelrod, to obtain a pet food comprising a range of zinc from 120 ppm to 1,000 ppm wherein the zinc is provided from zinc oxide. It would have been obvious to use zinc oxide as the form of zinc because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. 

vitamin E concentration from about 300 iu/kg to about 1000 iu/kg
Swenson suggest a range of vitamin E from 50 IU/kg to 1000 IU/kg. Swenson discloses 50.0 IU/kg is the minimum required amount of the vitamin for growth and reproduction (p. 11, Table, AAFCO Dog Food Nutrient Profiles). Swenson discloses 1000.0 is the maximum amount of the vitamin (p. 11, Table, AAFCO Dog Food Nutrient Profiles). 
Swenson suggest a range of more than 30 IU/kg vitamin E. Swenson discloses 30.0 IU/kg is the minimum required amount of the vitamin for growth and reproduction (p. 12, Table, AAFCO Cat Food Nutrient Profiles). 

vitamin B6 concentration from about 2 mg/kg to about 50 mg/kg
Swenson suggest a range of greater than 1 mg/kg vitamin B6. Swenson discloses 1.0 is the minimum required amount of the vitamin for growth and reproduction (p. 11, Table, AAFCO Dog Food Nutrient Profiles). 
Swenson suggest a range of more than 4 mg/kg vitamin B6. Swenson discloses 4 mg/kg vitamin B6 is the minimum required amount of the vitamin for growth and reproduction (p. 12, Table, AAFCO Cat Food Nutrient Profiles). 

Regarding claim 2: For the purposes of this rejection, the claimed “substantially no sulfate ions” is interpreted as encompassing no sulfate ions (i.e., zero sulfate ions). The prior art does not require the pet food to include vitamins and minerals that include sulfate ions. Therefore, the prior art is encompassed within the breadth of the negative limitation that the vitamins and minerals include substantially no sulfate ions. 
Regarding claim 3:
Claim Interpretation
The claims are drawn to a final product, i.e., pet food. The “naturally occurring copper concentration from about 7.3 ppm to about 25.0 ppm. . . wherein the naturally occurring copper concentration is provided from an ingredient selected from the group consisting of tomato pumice, flaxseed, linseed, pumpkin, carrot, field peas, chickpeas, potatoes, beets, and any combinations thereof” (combination of claims 1 and 3) is an intermediate product (an ingredient) used to make the claimed “pet food”. The discussion of intermediate and final products is relied on as above. In the present case, the ingredients (i.e., naturally occurring copper concentration from about 7.3 ppm to about 25.0 ppm. . . wherein the naturally occurring copper concentration is provided from an ingredient selected from the group consisting of tomato pumice, flaxseed, linseed, pumpkin, carrot, field peas, chickpeas, potatoes, beets, and any combinations thereof) lose their identity as separate ingredients when combined with the other ingredients to form the claimed “pet food”. In other words, there is no patentably distinction between the following two pet food products: 
Pet food comprising an ingredient selected from the group consisting of tomato pumice, flaxseed, linseed, pumpkin, carrot, field peas, chickpeas, potatoes, beets, and any combinations thereof; and 7.3 ppm to about 25.0 ppm copper; wherein the copper is added as a separate substance from the ingredients. 
Pet food comprising an ingredient selected from the group consisting of tomato pumice, flaxseed, linseed, pumpkin, carrot, field peas, chickpeas, potatoes, beets, and any combinations thereof; and 7.3 ppm to about 25.0 ppm copper; wherein the copper was present in one or more of the ingredients. 
Based on the above discussion, the claim is interpreted as a pet food comprising copper in a concentration from about 7.3 ppm to about 25.0 ppm and one or more ingredients selected from the group consisting of tomato pumice, flaxseed, linseed, pumpkin, carrot, field peas, chickpeas, potatoes, and beets.  
Prior art
Swenson suggests ranges of copper from 7.3 ppm to 250 ppm, greater than 5 ppm , and greater than 15 ppm (see discussion of the copper concentration in the rejection of claim 1 above). 
Swenson discloses the pet food may include potato (para 0032, 0033), flaxseed (para 0087), carrots (para 0087), field peas (para 0096), and beets (para 0087). 
Swenson’s ingredients contain copper. As evidenced by Poddar et al., US 2013/0287898, copper is found in potatoes and beans (para 0087). As evidenced by FoodData Central, carrots contain copper. 
Regarding claim 4: For the purposes of this rejection, the claimed “substantially no copper sulfate and/or copper proteinate” is interpreted as encompassing no copper sulfate and/or copper proteinate (i.e., zero copper sulfate and/or zero copper proteinate). The prior art does not require the pet food to include copper sulfate and copper proteinate. Therefore, the prior art is encompassed within the breadth of the negative limitation that the copper concentration includes substantially no copper sulfate and/or copper proteinate. 
Regarding claim 5: The phrase “wherein the pet food composition is a prophylactic food composition” is a statement of intended use. A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 II. In the present case there is no difference from the pet food suggested in the prior art  and the claimed pet food. 
Regarding claim 7: For the purposes of this rejection, the claimed “wherein the pet food composition includes substantially no beef, milk, and wheat” is interpreted as encompassing no beef, milk, and wheat (i.e., zero beef, milk, and wheat). Swenson does not require the pet food to include milk and beef. Swenson discloses vegetarian animal food compositions (para 0019). Swenson does not require the pet food to include wheat. The prior art does not require the pet food to include beef, milk, and wheat. Therefore, the prior art is encompassed within the breadth of the negative limitation that pet food composition includes substantially no beef, milk, and wheat. 

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Swenson, US 2008/0233244 A1; in view of Avila et al., WO 2018/125539 A1; and Axelrod, US 2007/0098840 A1; as evidenced by Poddar et al., US 2013/0287898 A1; as evidenced by Carrots, raw, FoodData Central; as applied to claims 1-5 and 7 above, and in further view of Friesen et al., US 2009/0104315 A1. 
Swenson in view of Avila and Axelrod is relied on as above. 
Swenson discloses the pet food may include taurine (p. 12, Table, AAFCO Cat Food Nutrient Profiles). Swenson discloses the pet food may include methionine (para 0098, p. 11, Table, AAFCO Dog Food Nutrient Profiles; and p. 11, Table, AAFCO Cat Food Nutrient Profiles). Swenson discloses the pet food may include flavors, flavoring agents, and flavor enhancers (para 0111). 
Swenson in view of Avila and Axelrod does not disclose DL-methionine. 
Friesen is drawn to enhancing the palatability of compositions for consumption by an animal (abstract). Friesen discloses using methionine compounds to enhance palatability (para 0003). Friesen discloses the methionine compounds can be in the D-, L-, or DL-forms (para 0017). Friesen discloses the compositions are for companion animals such as dogs and cats (para 0021). Friesen discloses an exemplary pet food comprising taurine and methionine (para 0092). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to add a flavor, flavoring agent, or a flavor enhancer, as taught in Swenson, wherein the flavor, flavoring agent, or a flavor enhancer is DL-methionine, as taught in Friesen, to obtain a pet food comprising DL-methionine and taurine. One of ordinary skill in the art at the time the invention was filed would have been motivated to include DL-methionine because it enhances palatability of pet foods (Friesen, para 0003). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619